Case o-20-/lof/-reg VOC 1yv5s-c FliedVUo/Vofe1 Entered O0/Od/21l Llin0io5

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
x

 

In Re: Chapter 7
Diamond Finance Co., Inc., Case No. 820-71877-A736

Debtor.

 

Xx

ORDER APPROVING THE SETTLMENT BETWEEN THE TRUSTEE AND
JJAZ INC. & COMBINE DISTRIBUTING PROFIT SHARING PLAN

Upon the motion, dated May 6, 2021 (the “Motion”), of Marc A. Pergament (the
“Trustee”’), as the trustee of the bankruptcy estate of Diamond Finance Co., Inc. (the “Debtor”),
pursuant to Bankruptcy Rule 9019(a), seeking the entry of an order approving the settlement
between the Trustee and and JJAZ Inc. & Combine Distributing Profit Sharing Plan (“JJAZ”) (the
Settlement”) attached thereto as Exhibit A [Docket No. _]; and there being no filed opposition
to the relief requested; and a hearing on the Motion having been held before the Court on June 9,
2021; and the Court having found that: (i) the Court has jurisdiction over this matter pursuant to
28 U.S.C. §§ 157 and 1334, (ii) venue is proper before this Court pursuant to 28 U.S.C. §§ 1408
and 1409, (iii) this is a core proceeding pursuant to 28 U.S.C. 157(b)(2), (iv) notice of the Motion
was sufficient and no additional notice of a hearing on the Motion is required under the
circumstances, (v) the relief sought in the Motion is in the best interests of the Debtor’s estate, its
creditors and other parties in interest and is supported by good business reasons in accordance with
Bankruptcy Rule 9019 and (vi) the Settlement was negotiated at arms’ length and in good faith;
and the Court having reviewed the Motion and having determined that the legal and factual bases
set forth in the Motion establish just cause for the relief granted herein; now, therefore,

IT IS HEREBY ORDERED THAT:
Case o-20-/lof/-reg VOC 1yv5s-c FliedVUo/Vofe1 Entered O0/Od/21l Llin0io5

1, The Motion is granted to the extent provided herein.

2, Pursuant to Bankruptcy Rule 9019 the Settlement, and all of its terms and
conditions, are approved.

3. The Trustee is authorized to take any and all actions reasonably necessary to
consummate the Settlement and perform any and all obligations contemplated therein.

4, The Court shall retain jurisdiction with respect to all matters arising from or related

to the implementation of this Order.
